Exhibit 10.1
PRIDE INTERNATIONAL, INC.
AMENDED AND RESTATED EMPLOYMENT/
NON-COMPETITION/
CONFIDENTIALITY AGREEMENT
LOUIS A. RASPINO

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EMPLOYMENT/
NON-COMPETITION/CONFIDENTIALITY AGREEMENT

     
DATE:
  The date of execution set forth below.
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,
 
  a Delaware corporation
 
  5847 San Felipe, Suite 3300
 
  Houston, Texas 77057
 
   
EMPLOYEE:
  Louis A. Raspino

          This Amended and Restated Employment/Non-Competition/Confidentiality
Agreement by and between Pride International, Inc. (the “Company” and as further
defined below) and Louis A. Raspino (“Employee”) (together the “Parties”)
effective as of the date specified in Section 2.02 (the “Agreement”) is made on
the terms as herein provided.
PREAMBLE
          WHEREAS, the Parties previously entered into an employment agreement
effective as of December 3, 2003 (the “Prior Agreement”) and wish to hereby
supersede the Prior Agreement and amend and restate the rights and obligations
of the Parties with regard to Employee’s employment with the Company in this
Agreement; and
          WHEREAS, Employee is willing to enter into this Agreement upon the
terms and conditions and for the consideration set forth herein.
AGREEMENT
          NOW, THEREFORE, for and in consideration of the mutual promises,
covenants, and obligations contained herein, the Parties agree as follows:

I.   PRIOR AGREEMENTS/CONTRACTS       As of the Effective Date, the Prior
Agreement is hereby amended, modified and superseded by this Agreement insofar
as future employment, compensation, non-competition, confidentiality, accrual of
payments or any form of compensation or benefits from the Company are concerned.
This Agreement does not release or relieve the Company from its liability or
obligation with respect to any compensation, payments or benefits already
accrued to Employee for service prior to the Effective Date, nor to any vesting
of benefits or other rights which are attributable to length of employment,
seniority or other such matters. This Agreement does not relieve Employee of any
prior non-competition or confidentiality obligations and agreements and the same
are hereby modified and amended as to future matters and future confidentiality
even as to matters accruing prior to the Effective Date hereof.

 



--------------------------------------------------------------------------------



 



II.   DEFINITION OF TERMS       Words used in the Agreement in the singular
shall include the plural and in the plural the singular, and the gender of words
used shall be construed to include whichever may be appropriate under any
particular circumstances of the masculine, feminine or neuter genders.

  2.01   COMPANY. Company means Pride International, Inc., a Delaware
corporation, as the same presently exists, as well as any and all successors and
assigns, regardless of the nature of the entity or the state or nation of
organization, whether by reorganization, merger, consolidation, absorption or
dissolution. For the purpose of the Agreement, Company includes all subsidiaries
and affiliates of the Company to the extent such subsidiary and/or affiliate is
carrying on any portion of the business of the Company or a business similar to
that being conducted by the Company.     2.02   EFFECTIVE DATE. The Agreement
becomes effective and binding as of December 31, 2008.     2.03   CHANGE IN
CONTROL. The term “Change in Control” of the Company shall mean, and shall be
deemed to have occurred on the date of the first to occur of any of the
following:

  a.   there occurs a change in control of the Company of the nature that would
be required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 5.01 of Form 8-K promulgated under the Securities
Exchange Act of 1934 as in effect on the date of the Agreement, or if neither
item remains in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 which serve similar
purposes;     b.   any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the total voting power of the Company’s then
outstanding securities;     c.   individuals who, as of the date hereof,
constitute the members of the Board of Directors of the Company (the “Incumbent
Directors”) cease for any reason other than due to death or disability to
constitute at least a majority of the members of the Board of Directors of the
Company (the “Board”), provided that any director who was nominated for election
or was elected with the approval of at least a majority of the members of the
Board who are at the time Incumbent Directors shall be considered an Incumbent
Director unless such individual’s initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

-2-



--------------------------------------------------------------------------------



 



  d.   the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former stockholders of the Company
prior to such merger or consolidation;     e.   the Company shall have sold,
transferred or exchanged all, or substantially all, of its assets to another
corporation or other entity or person; or     f.   a Merger Protection Change in
Control (as hereinafter defined) shall have occurred.

  2.04   MERGER PROTECTION CHANGE IN CONTROL. The term “Merger Protection Change
in Control” shall mean, and shall be deemed to have occurred on, the date the
Company shall have merged into or consolidated with another corporation, or
merged another corporation into the Company, on a basis whereby at least fifty
percent (50%) but not more than sixty-six percent (66%) of the total voting
power of the surviving corporation is represented by shares held by former
stockholders of the Company immediately prior to such merger or consolidation.  
  2.05   CHANGE IN CONTROL TERMINATION. The term “Change in Control Termination”
shall mean a Termination (i) within two (2) years following the date of a Change
in Control which occurs for any reason other than a Merger Protection Change in
Control or (ii) within one (1) year following the date of a Merger Protection
Change in Control.     2.06   TERMINATION. The term “Termination” shall mean
termination of the employment of Employee with the Company (including
Disability) for any reason other than (i) Cause, (ii) Voluntary Resignation, or
(iii) death. Termination includes “Constructive Termination” as described below.
Termination includes termination at the end of any “Employment Period” due to
non-renewal or failure to extend this Agreement for any reason except for Cause
or because Employee has reached age 65 prior to the end of the Employment
Period. Notwithstanding any provision hereof to the contrary, the Company shall
have the right to terminate Employee’s employment at any time during the
Employment Period (including any extended term) and the Company has no
obligation to deliver advance notice of termination of employment, except such
notice as is otherwise required for a termination for Cause.

  a.   The term “Disability” means physical or mental incapacity qualifying
Employee for a long-term disability under the Company’s long-term disability
plan. If no such plan exists on the date on which a relevant determination is
being made, the term “Disability” means physical or mental incapacity as
determined by a doctor jointly selected by Employee and the Board qualifying
Employee for long-term disability under reasonable employment standards.

-3-



--------------------------------------------------------------------------------



 



  b.   The term “Cause” means: (i) the willful and continued failure of Employee
substantially to perform his duties with the Company (other than any failure due
to physical or mental incapacity) after a written demand for substantial
performance is delivered to him by the Board which specifically identifies the
manner in which the Board believes he has not substantially performed his
duties, (ii) willful misconduct materially and demonstrably injurious to the
Company, (iii) intentional action, materially and demonstrably injurious to
Company, which Employee knows would not comply with the laws of the United
States or any other jurisdiction applicable to Employee’s actions on behalf of
the Company, and/or any of its subsidiaries or affiliates, including
specifically, without limitation, the United States Foreign Corrupt Practices
Act, generally codified in 15 USC 78 (the “FCPA”), as the FCPA may hereafter be
amended, and/or its successor statutes, or (iv) material violation of one or
more of the covenants in Article V (except violation of the covenant not to
compete after termination of employment after Change in Control as discussed
herein). No act or failure to act by Employee shall be considered “willful”
unless done or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. The unwillingness of Employee to accept any or all of a change in the
nature or scope of his position, authorities or duties, a reduction in his total
compensation or benefits, or other action by or at request of the Company in
respect of his position, authority, or responsibility that is contrary to this
Agreement, may not be considered by the Board to be a failure to perform or
misconduct by Employee. Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for Cause for purposes of the Agreement unless
and until there shall have been delivered to him a copy of a resolution, duly
adopted by a vote of three-fourths of the entire Board at a meeting of the Board
called and held (after a notice to Employee identifying in reasonable detail the
manner in which Company believes Cause exists and an opportunity for Employee
and his counsel to prepare for and to be heard before the Board) for the purpose
of considering whether Employee has been guilty of such a willful failure to
perform or such willful misconduct as justifies termination for Cause hereunder,
finding that in the good faith opinion of the Board, Employee has been guilty
thereof, and specifying the particulars thereof.     c.   The term “Constructive
Termination” means any circumstance by which the actions of the Company either
reduce or change Employee’s title, position, duties, responsibilities or
authority to such an extent or in such a manner as to relegate Employee to a
position not substantially similar to that which he held prior to such reduction
or change and which would degrade, embarrass or otherwise make it unreasonable
for Employee to remain in the employment of the Company; and includes a
violation by the Company of the employment provisions and conditions of this
Agreement.

-4-



--------------------------------------------------------------------------------



 



  d.   The term “Voluntary Resignation” shall mean any termination of employment
by Employee for any reason other than one or more of the following:

  (i)   Employee’s resignation or retirement is requested by the Company other
than for Cause;     (ii)   Any significant adverse change in the nature or scope
of Employee’s position, authorities or duties from those described in this
Agreement including Employee’s not being reelected to his position as a member
of the Board, provided, however, that resignation of Employee from the Board
shall not be deemed such a change;     (iii)   Any (a) reduction in Employee’s
total base salary, (b) reduction in Employee’s bonus target award level
specified in Section 3.04(b), or (c) material reduction in Employee’s benefits
other than equity or long-term incentive awards or actual bonus award payouts,
in all cases from the levels then in effect immediately prior to such reduction;
    (iv)   The material breach by the Company of any other provision of this
Agreement;     (v)   Any requirement of the Company that Employee relocate more
than 50 miles from downtown Houston, Texas;     (vi)   Any action by the Company
which would constitute Constructive Termination; or     (vii)   Notice by the
Company of non-renewal of the Agreement contrary to the wishes of Employee, if
such non-renewal would be effective prior to the expiration of the Employment
Period during which Employee attains age 65.

  2.07   CUSTOMER. The term “Customer” includes all persons, firms or entities
that are purchasers or end-users of services or products offered, provided,
developed, designed, sold or leased by the Company during the relevant time
periods, and all persons, firms or entities which control, or which are
controlled by, the same person, firm or entity which controls such purchase.    
2.08   MAXIMUM BONUS. The term “Maximum Bonus” shall mean the maximum amount of
compensation Employee may earn under the Company’s annual bonus incentive plan
for the fiscal year in which the Termination occurs, or if the Company has not
specified a maximum amount for such year, for the last year in which the Company
had specified such a maximum amount; provided, however, that in no event shall
“Maximum Bonus” mean an amount less than two (2) times Target Bonus.

-5-



--------------------------------------------------------------------------------



 



  2.09   TARGET BONUS. The term “Target Bonus” shall mean Employee’s target
bonus under the Company’s annual bonus incentive plan for the fiscal year in
which Termination occurs or, if the Company has not specified a target bonus for
such year, for the last year in which the Company had specified such a target
bonus.

III.   EMPLOYMENT

  3.01   EMPLOYMENT. Except as otherwise provided in the Agreement, the Company
hereby agrees to continue Employee in its employ, and Employee hereby agrees to
remain in the employ of the Company, for the Employment Period. During the
Employment Period, Employee shall exercise such position and authority and
perform such responsibilities as are commensurate with the position to which he
is assigned and as directed by the Board.     3.02   BEST EFFORTS AND OTHER
EMPLOYMENT OBLIGATIONS OF EMPLOYEE; BUSINESS EXPENSES AND OFFICE AND OTHER
SERVICES.

  a.   During the Employment Period, Employee agrees that he will at all times
faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties that may be required of and from him pursuant
to the express and implicit terms hereof, to the reasonable satisfaction of the
Company. Said duties shall be rendered at Houston, Texas, and such other place
or places within or without the State of Texas as the Company and Employee shall
agree.     b.   During the Employment Period, Employee shall devote his normal
and regular business time, attention and skill to the business and interests of
the Company, and the Company shall be entitled to all of the benefits, profits
or other issue arising from or incident to all work, services and advice of
Employee performed for the Company. Such employment shall be considered “full
time” employment. Employee shall also have the right to devote such incidental
and immaterial amounts of his time which are not required for the full and
faithful performance of his duties hereunder to any outside activities and
businesses which are not being engaged in by the Company and which shall not
otherwise interfere with the performance of his duties hereunder.
Notwithstanding the foregoing, it shall not be a violation of the Agreement for
Employee to (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal investments, so long as such activities
do not significantly interfere with the performance of Employee’s
responsibilities hereunder. Employee shall have the right to make investments in
any business provided such investment does not result in a violation of
Article V of the Agreement.

-6-



--------------------------------------------------------------------------------



 



  c.   Employee acknowledges and agrees that, in connection with his employment
relationship with the Company, Employee owes a fiduciary duty to the Company. In
keeping with these duties, Employee shall make full disclosure to the Company of
all business opportunities pertaining to the Company’s business and shall not
appropriate for Employee’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.     d.   During and after the
Employment Period, Employee agrees not to make any disparaging comments about
the Company, any affiliates, or any current or former officer, director or
employee of the Company or any affiliate or to take any action (or assist any
person in taking any other action), in each case, that is materially adverse to
the interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates; provided, however, that nothing in
the Agreement shall apply to or restrict in any way the communication of
information by Employee to any state or federal law enforcement agency or
require notice to the Company thereof, and Employee will not be in breach of the
covenant contained above solely by reason of his testimony which is compelled by
process of law. During and after the Employment Period, the Company and its
affiliates, officers and directors agree to refrain from any disparaging
comments about Employee; provided, however, that nothing in the Agreement shall
apply to or restrict in any way the communication of information by the Company
and its affiliates, officers and directors to any state or federal law
enforcement agency or require notice to Employee thereof, and the Company and
its affiliates, officers and directors will not be in breach of the covenant
contained above solely by reason of testimony which is compelled by process of
law. Nothing in this Section, express or implied, is intended to or shall confer
upon any person other than Employee, the Company or any subsidiary or affiliate
of the Company any right benefit or remedy of any nature whatsoever under or by
reason of this Agreement.     e.   During the Employment Period, Employee shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by Employee in accordance with the most favorable policies, practices and
procedures of the Company as in effect from time to time. Such reimbursement
shall be made subject to the terms and conditions of the Company’s policy on the
earlier of (i) the date specified in the Company’s policy or (ii) to the extent
the reimbursement is taxable and subject to Section 409A (as defined in Section
6.04), no later than December 31 of the calendar year next following the
calendar year in which the expense was incurred.

-7-



--------------------------------------------------------------------------------



 



  f.   During the Employment Period, the Company shall furnish Employee with
office space, secretarial assistance and such other facilities and services as
shall be suitable to Employee’s position and adequate for the performance of
Employee’s duties hereunder.

  3.03   TERM AND EMPLOYMENT PERIOD. The period of Employee’s employment with
the Company (the “Employment Period”) that commenced in accordance with the
terms of the Prior Agreement will end on the date of Employee’s termination of
employment. The term of this Agreement shall commence on the Effective Date and
end at 12:00 o’clock midnight on December 3, 2009; thereafter, the term of the
Agreement will be automatically extended for successive terms of one (1) year
commencing on December 3rd of each year; unless the Company or Employee gives
written notice to the other that the Agreement will not be renewed or continued
after the next scheduled expiration date which is not less than one (1) year
after the date that the notice of non-renewal was given. Notwithstanding the
above, this Agreement will automatically expire at the end of the term during
which Employee attains age 65. Immediately upon termination of employment with
the Company, Employee agrees to resign from all officer and director positions
held with the Company and its affiliates.     3.04   COMPENSATION AND BENEFITS.
During the Employment Period, Employee shall receive the following compensation
and benefits:

  a.   The Company shall pay or cause to be paid to Employee an annual base
salary of not less than the amount in effect as of the Effective Date, with the
opportunity for increases, from time to time thereafter, which are in accordance
with the Company’s regular executive compensation practices (such salary, as in
effect from time to time, the “Annual Base Salary”). The Board will review the
Annual Base Salary at least annually.     b.   Employee will be eligible to
participate on a reasonable basis, subject to the Company’s discretion as to the
level of actual awards, in annual bonus, stock option, equity and incentive
compensation plans which provide opportunities to receive compensation in
addition to his Annual Base Salary which are at least equal to the opportunities
provided by the Company for executives with comparable duties, with appropriate
recognition of Employee’s status as Chief Executive Officer of the Company.
Employee will be eligible to participate in the Company’s annual bonus incentive
plan at a target award level of not less than 100% of Annual Base Salary. The
Company agrees that during and after the term of this Agreement, the provisions
of any equity award between Employee and the Company, whether outstanding at the
Effective Date or subsequently awarded, shall be deemed modified by the express
provisions of this Agreement pertaining to equity awards including, but not
limited to, vesting, and, for purposes of determining whether a stock option
award is forfeited due to “serious misconduct,” serious misconduct shall be
determined in accordance with the standards and definition of “Cause” as defined
herein.

-8-



--------------------------------------------------------------------------------



 



  c.   Employee will be entitled to receive and participate in employee benefits
(including, but not limited to, medical, life, health, accident and disability
insurance and disability benefits) and perquisites which are at least equal to
those provided by the Company to executives with comparable duties.     d.  
Employee will receive paid vacation days each year to the same extent as
provided to executives with comparable duties, with appropriate recognition of
Employee’s status as Chief Executive Officer of the Company, in accordance with
Company policy and practices.     e.   Employee will participate, or if
dependent on Employee’s election, will be eligible to participate in all other
executive incentive stock and benefit plans approved and offered by the Company.

  3.05   TERMINATION WITHOUT CHANGE IN CONTROL. Notwithstanding anything herein
to the contrary, the Company shall have the right to terminate Employee’s
employment at any time during the Employment Period. In the event of a
Termination that does not otherwise entitle Employee to payments and benefits
under Article IV, the Company shall, sixty (60) days following such Termination,
or at such other time(s) specified in this Section 3.05 or Section 6.04, and in
exchange for a full and complete release of claims against the Company, its
affiliates, officers and directors (“Release”), pay or provide (or cause to be
paid or provided) to Employee (or his designee or estate, as determined under
Section 6.10, in the event of death after Termination and prior to satisfaction
of the Company’s obligations in this Section 3.05):

  a.   An amount equal to two (2) full years of his base salary, which base
salary is here defined as the greater of (i) twelve (12) times the gross monthly
salary in effect for Employee immediately preceding his date of Termination or
(ii) the highest annual base salary paid to Employee during any of the three
(3) years immediately preceding his date of Termination. Upon payment of this
amount, there shall be deducted only such minimum amounts as may be required by
law to be withheld for taxes and other applicable deductions.     b.   The
Company shall provide to Employee for a period of two (2) full years following
the date of his Termination, health care, life, accident and disability
insurance which are not less than the highest benefits furnished to Employee
during the term of the Agreement at a cost to Employee as if he had remained a
full time employee. If Section 6.04a. applies to the provision of any of the
insurance described in this Section 3.05b., then Employee shall pay the cost of
such insurance premiums in the amount and for the period of time proscribed by
the application of Section 6.04a., subject to reimbursement by the Company as
described therein.

-9-



--------------------------------------------------------------------------------



 



  c.   An amount equal to the sum of (i) two times the Target Bonus, plus
(ii) if Employee experiences a Termination on or after January 1st, but before
the date on which awards are paid, if any, pursuant to achievement of
performance goals set under the Company’s annual bonus incentive plan for the
year immediately preceding the year in which Employee’s Termination occurs, an
amount, subject to the Company’s discretion as set forth under the Company’s
annual bonus incentive plan and paid at the same time the Company pays bonuses
to similarly situated employees under such plan, equal to the amount Employee
would have earned if Employee had remained employed with the Company until the
date such awards would otherwise have been paid, plus (iii) a pro-rata portion
of the award for the year in which Termination occurs, if any, earned by the
achievement of performance goals set under the Company’s annual bonus incentive
plan and paid at the same time the Company pays bonuses to similarly situated
employees under such plan; provided, however, that if Employee has timely
deferred his applicable award under a Company plan, such payment due Employee
under this subparagraph shall be paid in accordance with the terms of the
deferral.     d.   All stock options and awards to which Employee is entitled
will immediately vest and the time for exercising any option will be as
specified in the applicable plan and award agreement as if Employee were still
employed by the Company; provided, however, that, any such option shall not be
exercisable later than the earlier of the latest date upon which the option
could have expired by its original terms under any circumstances or the 10th
anniversary of the original date of grant of the option.     e.   The
“Compensation and Benefits” Section hereof shall be applicable in determining
the payments and benefits due Employee under this Section and if Termination
occurs after a reduction in all or part of Employee’s total compensation or
benefits, the lump sum severance allowance and other compensation and benefits
payable to him pursuant to this Section shall be based upon his compensation and
benefits before the reduction.     f.   If any provision of this Section cannot,
in whole or in part, be implemented and carried out under the terms of the
applicable compensation, benefit or other plan or arrangement of the Company
because Employee has ceased to be an actual employee of the Company, due to
insufficient or reduced credited service based upon his actual employment by the
Company or because the plan or arrangement has been terminated or amended after
the Effective Date, or for any other reason, the Company itself shall pay or
otherwise provide the equivalent of such rights, benefits and credits for such
benefits to Employee, his dependents, beneficiaries and estate as if Employee’s
employment had not been terminated.

-10-



--------------------------------------------------------------------------------



 



  g.   All life, health, hospitalization, medical and accident benefits
available to Employee’s spouse and dependents shall continue for the same term
as Employee’s benefits. If Employee dies after Termination, any such benefits
will continue for a term of two (2) years (or three (3) years if Article IV
applies) after the date of death of Employee. If Section 6.04a. applies to the
provision of any of the insurance coverage described in this Section 3.05g.,
then Employee shall pay the cost of such insurance premiums in the amount and
for the period of time proscribed by the application of Section 6.04a. and
subject to reimbursement by the Company described therein.     h.   The
Company’s obligation under this Section to pay or provide health care, life,
accident and disability insurance to Employee, Employee’s spouse and Employee’s
dependents shall be reduced when and to the extent any such benefits are paid or
provided to Employee by another employer; provided, however, that Employee shall
have all rights, if any, afforded to retirees to convert group life insurance
coverage to the individual life insurance coverage as, to the extent of, and
whenever his group life insurance coverage under this Section is reduced or
expires. Apart from this subparagraph, Employee shall have and be subject to no
obligation to mitigate.     i.   The Company shall deduct applicable withholding
taxes in performing its obligations under this Section.

    A sample form of Release is attached as Exhibit A. Employee acknowledges
that the Company retains the right to modify the required form of the Release as
the Company deems necessary in order to effectuate a full and complete release
of claims against the Company, its affiliates, officers and directors.
Notwithstanding any provision herein to the contrary, if Employee has not
delivered to the Company an executed Release on or before the fiftieth (50th)
day after the date of Termination, Employee shall forfeit all of the payments
and benefits described in this Section 3.05, other than the benefit, if any,
described in Section 3.05c.(ii), subject to Employee’s rights under
Section 6.01b.; provided, however, that Employee shall not forfeit such amounts
if the Company has not delivered to Employee the required form of Release on or
before the 25th day following the date of Termination.       Nothing in this
Section is intended, nor shall be deemed or interpreted, to be an amendment to
any compensation, benefit or other plan of the Company. In the event of
Employee’s Termination without a Change in Control, Employee is entitled only to
the termination payments and benefits described in this Section 3.05 pursuant to
this Agreement, without limiting rights, if any, under any other plan or
arrangement. To the extent the Company’s performance under this Section includes
the performance of the Company’s obligations to Employee under any other plan or
under another agreement between the Company and Employee, the rights of Employee
under such other plan or other agreement, which are discharged under the
Agreement, are discharged, surrendered, or released pro tanto.

-11-



--------------------------------------------------------------------------------



 



IV.   CHANGE IN CONTROL

  4.01   EXTENSION OF EMPLOYMENT PERIOD. The Employment Period and term of this
Agreement shall be immediately and without further action extended for a term of
two (2) years following the effective date of the Change in Control and will
expire at 12:00 o’clock midnight on the last day of the month following two
(2) years after the Change in Control; provided, however, that if the Change in
Control is solely on account of a Merger Protection Change in Control, the
Employment Period and term of this Agreement shall be extended for one (1) year
following the effective date of the Merger Protection Change in Control.
Thereafter, the Employment Period and term of this Agreement will be extended
for successive terms of one (1) year each, unless terminated, all in the manner
specified in Section 3.03.     4.02   CHANGE IN CONTROL TERMINATION PAYMENTS AND
BENEFITS. In the event Employee has a Change in Control Termination, the Company
shall pay or provide (or cause to be paid or provided) to Employee all of the
payments and benefits specified in Section 3.05 (the “Termination Without Change
in Control” Section) at the same time and in the same manner therein specified
except as amended and modified below:

  a.   The salary and benefits specified in Section 3.05a. will be paid based
upon a multiple of three (3) years (instead of two (2) years).     b.   Life,
health, accident and disability insurance specified in Section 3.05b. will be
provided until (i) Employee becomes reemployed and receives similar benefits
from a new employer or (ii) three (3) years after the date of the Change in
Control Termination, whichever is earlier.     c.   An amount equal to three
(3) times the Maximum Bonus, instead of the benefits provided in Section 3.05c.
hereof.     d.   If Employee experiences a Termination on or after January 1st,
but before the date on which awards are paid, if any, pursuant to achievement of
performance goals set under the Company’s annual bonus incentive plan for the
year immediately preceding the year in which Employee’s Termination occurs, an
amount, subject to the Company’s discretion as set forth under the Company’s
annual bonus incentive plan and paid at the same time the Company pays bonuses
to similarly situated employees under such plan, equal to the amount Employee
would have earned if Employee had remained employed with the Company until the
date such awards would otherwise have been paid.

      In the event of Employee’s Change in Control Termination or resignation
under Section 4.03, Employee is entitled only to the termination payments and
benefits described in this Section 4.02.

-12-



--------------------------------------------------------------------------------



 



      The Parties agree that in the event of a Change in Control, no later than
the date of, but prior to, the Change in Control, the Company shall deposit the
amounts specified in Section 4.02a. and Section 4.02c. into an irrevocable
grantor trust, established by the Company prior to the Change in Control with a
duly authorized bank or corporation with trust powers (“Rabbi Trust”). The
expenses of such Rabbi Trust shall be paid by the Company. Any amounts due to
Employee under this Section 4.02 or Section 4.03 shall first be satisfied by the
Rabbi Trust and the remaining obligations shall be satisfied by the Company at
the same time and in the same manner described in Section 3.05.     4.03  
VOLUNTARY RESIGNATION UPON CHANGE IN CONTROL. Notwithstanding any provision
herein to the contrary, if Employee voluntarily resigns his employment within
twelve (12) months after a Change in Control that does not constitute a Merger
Protection Change in Control (whether or not the Company may be alleging the
right to terminate employment for Cause), the Company shall pay or provide (or
cause to be paid or provided) to Employee the same payments, compensation and
benefits as if he had had a Change in Control Termination on the date of
resignation after Change in Control.

V.   NON COMPETITION AND PROTECTION OF CONFIDENTIAL INFORMATION

  5.01   CONSIDERATION. Employee recognizes and agrees that all of the
businesses in which the Company is engaged are highly competitive and that the
Company’s trade secrets and other confidential information, along with personal
contacts, are of critical importance in securing and maintaining business
prospects, in retaining the accounts and goodwill of present Customers and
protecting the business of the Company. Employee, therefore, agrees that in
exchange for the Company providing and continuing to provide trade secrets and
other confidential information, Employee agrees to the non-competition and
confidentiality obligations and covenants outlined in this Article V.     5.02  
NON-COMPETITION. In exchange for the consideration described above in Section
5.01, Employee agrees that during the Employment Period and for a period of two
(2) years after the end of the Employment Period (unless his employment is
terminated due to a Change in Control Termination with the right to receive
payments and benefits under Article IV, in which event there will be no covenant
not to compete and the noncompete covenants and obligations herein will
terminate on the date of termination of Employee), Employee will not, directly
or indirectly, either as an individual, proprietor, stockholder (other than as a
holder of up to one percent (1%) of the outstanding shares of a corporation
whose shares are listed on a stock exchange or traded in accordance with the
automated quotation system of the National Association of Securities Dealers),
partner, officer, employee or otherwise:

  a.   work for, become an employee of, invest in, provide consulting services
to or in any way engage in any business which (i) is primarily engaged in the
drilling and workover of oil and gas wells within the geographical area
described in this Section 5.02 and (ii) actually competes to a substantial
extent with the Company; or

-13-



--------------------------------------------------------------------------------



 



  b.   provide, sell, offer to sell, lease, offer to lease, or solicit any
orders for any products or services which the Company provided and with regard
to which Employee had direct or indirect supervision or control, within three
(3) years preceding Employee’s termination of employment, to or from any person,
firm or entity which was a Customer for such products or services of the Company
during the three (3) years preceding such termination from whom the Company had
solicited business during such three (3) years; or     c.   solicit, aid,
counsel or encourage any officer, director, employee or other individual to
(i) leave his or her employment or position with the Company, (ii) compete with
the business of the Company, or (iii) violate the terms of any employment,
non-competition or similar agreement with the Company; or     d.   employ,
directly or indirectly, permit the employment of, contract for services or work
to be performed by, or otherwise use, utilize or benefit from the services of
any officer, director, employee or any other individual holding a position with
the Company within two (2) years after the date of termination of employment of
Employee with the Company or within two (2) years after such officer, director,
employee or individual terminated employment with the Company, whichever period
expires earlier; provided however, Employee can seek written consent from the
Company to hire an officer, director, employee or individual who has terminated
employment with the Company, and Company consent will not be unreasonably
withheld.

      The geographical area within which the non-competition obligations and
covenants of the Agreement shall apply is that territory within two hundred
(200) miles of (i) any of the Company’s present offices, (ii) any of the
Company’s present rig yards or rig operations and (iii) any additional location
where the Company, as of the date of any action taken in violation of the
non-competition obligations and covenants of the Agreement, has an office, a rig
yard, a rig operation, or definitive plans to locate an office, a rig operation
or a rig yard or has recently conducted rig operations. Notwithstanding the
foregoing, if the two hundred (200) mile radius extends into another country or
its territorial waters and the Company is not then doing business in that other
country, there will be no territorial limitations extending into such other
country.

-14-



--------------------------------------------------------------------------------



 



  5.03   CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that
his employment with the Company has in the past and will, of necessity, continue
to provide him with specialized knowledge which, if used in competition with the
Company, or divulged to others, could cause serious harm to the Company.
Accordingly, Employee will not at any time during or after his employment by the
Company, directly or indirectly, divulge, disclose or communicate to any person,
firm or corporation in any manner whatsoever any information concerning any
matter affecting or relating to the Company or the business of the Company.
While engaged as an employee of the Company, Employee may only use information
concerning any matters affecting or relating to the Company or the business of
the Company for a purpose which is necessary to the carrying out of Employee’s
duties as an employee of the Company, and Employee may not make use of any
information of the Company after he is no longer an employee of the Company.
Employee agrees to the foregoing without regard to whether all of the foregoing
matters will be deemed confidential, material or important, it being stipulated
by the parties that all information, whether written or otherwise, regarding the
Company’s business, including, but not limited to, information regarding
Customers, Customer lists, costs, prices, earnings, products, services,
formulae, compositions, machines, equipment, apparatus, systems, manufacturing
procedures, operations, potential acquisitions, new location plans, prospective
and executed contracts and other business arrangements, and sources of supply,
is prima facie presumed to be important, material and confidential information
of the Company for the purposes of the Agreement, except to the extent that such
information may be otherwise lawfully and readily available to or known by the
general public, in any case other than as a result of Employee’s breach of this
covenant. Employee further agrees that he will, upon termination of his
employment with the Company, return to the Company all books, records, lists and
other written, electronic, typed or printed materials, whether furnished by the
Company or prepared by Employee, which contain any information relating to the
Company’s business, and Employee agrees that he will neither make nor retain any
copies of such materials after termination of employment. Notwithstanding any of
the foregoing, nothing in the Agreement shall prevent Employee from complying
with applicable federal and/or state laws. Notwithstanding any of the foregoing,
Employee will not be liable for any breach of these confidentiality provisions
(i) unless the same constitutes a material detriment to the Company, or due to
the nature of the information divulged and the manner in which it was divulged
and the person to whom it was divulged it would likely cause material damage to
the Company or constitute a material detriment to the Company or (ii) if
Employee discloses any such information as required by any subpoena or other
legal process or notice or in any disposition, judicial or administrative
hearing, or trial or arbitration (though Employee shall, to the extent
permitted, give the Company notice of any such subpoena, process, or notice and
will cooperate with all reasonable requests of the Company to obtain a
protective order regarding, or to narrow the scope of, the information required
to be disclosed).     5.04   COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION
OR CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. Without limiting the
right of the Company to pursue all other legal and equitable rights available to
it for violation of any of the obligations and covenants made by Employee
herein, it is expressly agreed that:

-15-



--------------------------------------------------------------------------------



 



  a.   the terms and provisions of the Agreement are reasonable and constitute
an otherwise enforceable agreement to which the provisions of this Article V are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN.
Sections 15.50-15.52;     b.   the consideration provided by the Company under
the Agreement is not illusory;     c.   the consideration given by the Company
under the Agreement, including, without limitation, the provision and continued
provision by the Company of trade secrets and other confidential information to
Employee, gives rise to the Company’s interest in restraining and prohibiting
Employee from engaging in the unfair competition prohibited by Section 5.02 and
Employee’s promise not to engage in the unfair competition prohibited by
Section 5.02 is designed to enforce Employee’s consideration (or return
promises), including, without limitation, Employee’s promise to not use or
disclose confidential information or trade secrets; and     d.   the injury
suffered by the Company by a violation of any obligation or covenant in this
Article V of the Agreement will be difficult to calculate in damages in an
action at law and cannot fully compensate the Company for any violation of any
obligation or covenant in this Article V of the Agreement, accordingly:

  (i)   the Company shall be entitled to injunctive relief without the posting
of a bond or other security to prevent violations thereof and to prevent
Employee from rendering any services to any person, firm or entity in breach of
such obligation or covenant and to prevent Employee from divulging any
confidential information; and     (ii)   compliance with the Agreement is a
condition precedent to the Company’s obligation to make payments of any nature
to Employee, subject to the other provisions hereof.

  5.05   TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee materially
violates the confidentiality/protection of information and/or non-competition
obligations and covenants herein or any other related agreement he may have
signed as an employee of the Company, Employee agrees there shall be no
obligation on the part of the Company to provide any payments or benefits (other
than payments or benefits already earned or accrued) described in Section 3.05
of the Agreement, subject to the provision of Section 6.01 hereof. If Employee
is terminated after a Change in Control with the right to receive payments and
benefits under Article IV, there will be no withholding of benefits or payments
due to a violation of the non-competition obligations hereof and Employee will
not be bound by the non-competition provisions hereof.

-16-



--------------------------------------------------------------------------------



 



  5.06   REFORMATION OF SCOPE. If the provisions of the confidentiality and/or
non-competition obligations and covenants should ever be deemed by a court of
competent jurisdiction to exceed the time, geographic or occupational
limitations permitted by the applicable law, such court may reform such
provisions to the maximum time, geographic or occupational limitations permitted
by the applicable law. Employee and the Company agree that such provisions as
reformed shall be and are hereby binding and enforceable and the determination
of whether Employee violated such obligation and covenant will be based solely
on the limitation as reformed.

VI.   GENERAL

  6.01   ENFORCEMENT COSTS.

  a.   The Company is aware that upon the occurrence of a Change in Control, or
under other circumstances even when a Change in Control has not occurred, the
Board or a stockholder of the Company may then cause or attempt to cause the
Company to refuse to comply with its obligations under the Agreement, or may
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to have the Agreement declared unenforceable, or may take, or attempt to
take other action to deny Employee the benefits intended under the Agreement; or
actions may be taken to enforce the non-competition or confidentiality
provisions of the Agreement. In these circumstances, the purpose of the
Agreement could be frustrated. It is the intent of the parties that Employee not
be required to incur the legal fees and expenses associated with the protection
or enforcement of his rights under the Agreement by litigation or other legal
action because such costs would substantially detract from the benefits intended
to be extended to Employee hereunder nor be bound to negotiate any settlement of
his rights hereunder under threat of incurring such costs. Accordingly, if at
any time after the Effective Date, (x)(A) it should appear to Employee that
(1) the Company is or has acted contrary to or is failing or has failed to
comply with any of its obligations under the Agreement for the reason, (i) the
Company regards the Agreement to be void or unenforceable, (ii) that Employee
has violated the terms of the Agreement, or (iii) for any other reason, (2) that
the Company (i) has purported to terminate, or is in the course of terminating
Employee’s employment for Cause, or (ii) is withholding or is threatening to
withhold payments or benefits, contrary to the Agreement, or (B) if the Company
or any other person takes any action to declare the Agreement void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or to recover from Employee the benefits provided or intended to
be provided to him hereunder, and (y) Employee has acted in good faith to
perform his obligations under the Agreement, then the Company irrevocably
authorizes Employee from time to time to retain counsel of his choice at the
expense of the Company to represent him in connection with the protection and
enforcement of his rights hereunder

-17-



--------------------------------------------------------------------------------



 



      including, without limitation, representation in connection with
termination of his employment or withholding of benefits or payments contrary to
the Agreement or with the initiation or defense of any litigation or any other
legal action, whether by or against Employee or the Company or any director,
officer, stockholder or other person affiliated with the Company, in any
jurisdiction. The Company shall not withhold the periodic payments of attorney’s
fees and expenses hereunder based upon any belief or assertion by the Company
that Employee has not acted in good faith or has violated the Agreement. If the
Company subsequently establishes to a court of competent jurisdiction that
Employee was not acting in good faith and has violated the Agreement, Employee
shall reimburse the Company for any and all amounts paid to Employee due to his
actions not based on good faith and in violation of the Agreement. The
reasonable fees and expenses of counsel selected from time to time by Employee
hereinabove provided shall be paid or reimbursed to Employee by the Company, on
a regular, periodic basis within thirty (30) days after presentation by Employee
of a statement or statements prepared by such counsel in accordance with its
customary practices; provided however that any such statement must be presented
to the Company no later than six (6) months after the expense was incurred.
Notwithstanding the foregoing, unless a Change in Control has occurred and
Employee has experienced a termination of employment within two (2) years after
such Change in Control, Employee shall be entitled to a maximum reimbursement of
$50,000 in the calendar year in which Employee’s Termination occurs and $100,000
in each of the next two succeeding calendar years and any amount not used in one
year shall not carry over to the next year. The right to reimbursement pursuant
to this Section 6.01a. is not subject to liquidation or exchange for another
benefit. Employee shall not be entitled to reimbursement under this Section 6.01
if he has executed a Release and the request for reimbursement relates to claims
waived or released under the Release.     b.   If a bona fide dispute regarding
the right to, or amount of, benefits potentially payable to Employee pursuant to
this Agreement, failure to timely execute a Release as described in Section 3.05
shall not cause the forfeiture of such benefits, pending a full or partial
settlement of the matter between the Company and Employee or a final
nonappealable judgment thereon.

  6.02   INCOME, EXCISE OR OTHER TAX LIABILITY. Employee will be liable for and
will pay all income tax liability by virtue of any payments made to Employee
under this Agreement, as if the same were earned and paid in the normal course
of business and not the result of a Change in Control and not otherwise
triggered by the “golden parachute” or excess payment provisions of the Internal
Revenue Code of 1986, as amended (the “Code”) as described below, which would
cause additional tax liability to be imposed.

-18-



--------------------------------------------------------------------------------



 



  a.   Except as provided in Section 6.02b., if it is determined that any amount
or payment in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code, or if not so defined therein, under such similar
provision of the Code) paid or provided to or on behalf of Employee would be
subject to the excise tax imposed by Section 4999 of the Code (“Excise Tax”),
then the amount of “parachute payments” (as defined in Section 280G of the Code)
payable or required to be provided to Employee shall be automatically reduced (a
“Reduction”) to the minimum extent necessary to avoid imposition of such Excise
Tax. The parachute payments reduced shall be those that provide Employee the
best economic benefit and to the extent any parachute payments are economically
equivalent with each other, each shall be reduced pro rata.     b.  
Notwithstanding any provision herein to the contrary, if a Reduction under
Section 6.02a. would result in the amount of parachute payments being reduced by
ten percent (10%) or more of the aggregate parachute payments, then no Reduction
shall apply and Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that, after payment (whether through
withholding at the source or otherwise) by Employee of all federal, state or
local taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto), employment taxes and Excise Tax imposed
upon the Gross-Up Payment, Employee retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed. For purposes of determining the amount of the
Gross-Up Payment, Employee shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Employee’s
residence on the date the Gross-Up Payment is otherwise paid, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. If the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, Employee shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction. If the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess within five (5) business days following the time that the
amount of such excess is finally determined. Employee and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the parachute payments.

-19-



--------------------------------------------------------------------------------



 



  c.   All determinations required to be made under this Section 6.02 shall be
made by the accounting firm that was the Company’s independent auditor prior to
the Change in Control or any other third party acceptable to Employee and the
Company (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Employee. All fees and expenses
of the Accounting Firm shall be borne solely by the Company. Absent manifest
error, any determination by the Accounting Firm shall be binding upon the
Company and Employee. The Gross-Up Payment to Employee, if any, shall be made as
soon as practicable after the date of the “parachute payment” to which such
Gross-Up Payment relates and no later than December 31st of the year following
the year during which Employee remits the related Excise Tax.     d.   Employee
will cooperate with the Company to minimize the tax consequences to Employee and
to the Company so long as the actions proposed to be taken by the Company do not
cause any additional tax consequences to Employee and do not prolong or delay
the time that payments are to be made, or reduce the amount of payments to be
made, unless Employee consents in writing to any delay or deferment of payment.
        Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Employee shall not pay
such claim prior to the expiration of the 30 day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Employee in writing prior to the expiration of such period that
it desires to contest such claim, Employee shall:

1. give the Company any information reasonably requested by the Company relating
to such claim;
2. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
3. cooperate with the Company in good faith in order to effectively contest such
claim; and

-20-



--------------------------------------------------------------------------------



 



4. permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an after
tax basis, for any Excise Tax, employment tax or income tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation of the foregoing
provisions of this Section 6.02, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Employee to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Employee to pay such
claim and sue for a refund, the Company shall advance to Employee the amount of
such payment as an additional payment (the “Supplemental Payment”) (subject to
possible repayment as provided in the next paragraph) as soon as practicable but
no later than the date that any payment of taxes with respect to such claim is
due. Notwithstanding the foregoing, if, due to the prohibitions of section 402
of the Sarbanes-Oxley Act of 2002 or any applicable law, the Company may not
advance the Supplemental Payment to Employee, the Company shall instead
reimburse the Supplemental Payment to Employee, as soon as practicable and as
permitted by applicable law but no later than 30 days after Employee makes such
payment. The Company shall indemnify and hold Employee harmless, on an after tax
basis, from any Excise Tax, employment tax or income tax (including interest or
penalties with respect thereto) imposed with respect to the Supplemental Payment
or with respect to any imputed income with respect thereto; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross Up Payment or Supplemental Payment would be payable hereunder and
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
If, after the receipt by Employee of an amount provided by the Company pursuant
to the foregoing provisions of this Section 6.02, Employee becomes entitled to
receive any refund with respect to such claim, Employee shall (subject to the
Company complying with the requirements of this Section 6.02) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).

-21-



--------------------------------------------------------------------------------



 



  6.03   PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the termination of
Employee is not within two (2) years after a Change in Control and is for Cause,
the Company will have the right to withhold all payments other than (i) what is
accrued and owing under the terms of any employee benefit plan maintained by the
Company, and (ii) those specified in Section 6.01; provided however, that if a
final judgment is entered finding that Cause did not exist for Employee’s
termination, the Company will pay all benefits to Employee to which he would
have been entitled had Employee’s termination not been for Cause, plus interest
on all amounts withheld from Employee at the rate specified for judgments under
Article 5069-1.05 V.A.T.S. but not less than ten percent (10%) per annum. If the
termination for Cause occurs within two (2) years after a Change in Control
(other than a Merger Protection Change in Control) or within one (1) year after
a Merger Protection Change in Control, the Company shall not have the right to
suspend or withhold payments to Employee under any provision of the Agreement
until or unless a final judgment is entered upholding the Company’s
determination that the termination was for Cause, in which event Employee will
be liable to the Company for all amounts paid, plus interest at the rate allowed
for judgments under Article 5069-1.05 V.A.T.S.     6.04   SECTION 409A. The
Agreement is intended to comply with the provisions of Section 409A of the Code
and applicable Treasury authorities (“Section 409A”) and, wherever possible,
shall be construed and interpreted to ensure that any payments that may be paid,
distributed provided, reimbursed, deferred or settled under this Agreement will
not be subject to any additional taxation under Section 409A. Notwithstanding
any provision of the Agreement to the contrary, the following provisions shall
apply for purposes of complying with Section 409A:

  a.   With respect to life insurance coverage, Employee shall pay the full cost
of such coverage and the Company shall reimburse to Employee the amount of the
cost of the coverage that is excess of the then active employee cost for such
coverage. With respect to any group health plan, for the period of time during
which Employee would be entitled (or would, but for this Agreement, be entitled)
to continuation coverage under a group health plan of the Company under
Section 4980B of the Code if Employee elected such coverage and paid the
applicable premiums (generally, 18 months), Employee shall pay the then active
employee cost of the benefits as determined under the then current practices of
the Company on a monthly basis, and thereafter, Employee shall pay the full cost
of the benefits as determined under the then current practices of the Company on
a monthly basis, provided that the Company shall reimburse Employee the excess
of costs, if any, above the then active employee cost for such benefits. Any
reimbursements by the Company to Employee required under this paragraph shall be
made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred by Employee; provided that, before such
reimbursement, Employee has submitted or the Company possesses the applicable
and appropriate evidence of such expense(s). Any reimbursements provided during
one taxable year of Employee shall not affect the expenses eligible for
reimbursement in any other taxable year of Employee (with the exception of
applicable lifetime maximums applicable to medical expenses or medical benefits
described in Section 105(b) of the Code) and the right to reimbursement under
this paragraph shall not be subject to liquidation or exchange for another
benefit or payment.

-22-



--------------------------------------------------------------------------------



 



  b.   Notwithstanding anything herein to the contrary, if Employee is a
“specified employee,” as such term is defined in Section 409A, at the time of
his termination of employment, any payments, reimbursements or benefits payable
as a result of Employee’s Termination or Change in Control Termination shall not
be payable before the earlier of (i) the date that is six months after
Employee’s Termination or Change in Control Termination, as applicable, (ii) the
date of Employee’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A. Any payments or reimbursements that otherwise
would have been paid following Employee’s Termination and that are subject to
this delay of payment under Section 409A shall, during such delay period, be
accumulated and paid in a lump sum at the earliest date which complies with the
requirements of Section 409A. In the case of a Change in Control Termination,
such amounts shall be accumulated in the grantor trust as provided in
Section 4.02 and paid in a lump sum as provided in Section 4.02, at the earliest
date which complies with the requirements of Section 409A.     c.   Employee and
the Company agree that no revision of the Agreement intended to comply with the
terms of Section 409A and to avoid imposition of the applicable tax thereunder
shall be deemed to adversely affect Employee’s rights or benefits in the
Agreement.     d.   The Parties agree to cooperate to the fullest extent in
pursuit of any available corrective relief, as provided under the terms of
Internal Revenue Service Notice 2008-113 or any corresponding subsequent
guidance, from the Section 409A additional income tax and premium interest tax.

  6.05   REFORMATION DUE TO LAW DEVELOPMENTS. Employee acknowledges that the
Company’s tax consequences as a result of Employee’s compensation under this
Agreement are of significant interest to the Company and that developments
involving relevant tax laws, rules and regulations could unfavorably impact the
Company’s tax consequences. Employee agrees that he is obligated to consider in
good faith any proposal by the Company to revise or reform his compensation
structure hereunder if the Company advises Employee that such compensation
structure has or will result in unfavorable tax consequences to the Company.

-23-



--------------------------------------------------------------------------------



 



  6.06   NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein
are not intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board at any
time, or to limit or reduce any compensation or benefits to which Employee would
be entitled but for the Agreement.     6.07   NOTICES. Notices, requests,
demands and other communications provided for by the Agreement shall be in
writing and shall either be personally delivered by hand or sent by:
(i) Registered or Certified Mail, Return Receipt Requested, postage prepaid,
properly packaged, addressed and deposited in the United States Postal System;
(ii) via facsimile transmission or electronic mail, if the receiver acknowledges
receipt; or (iii) via Federal Express or other expedited delivery service
provided that acknowledgment of receipt is received and retained by the
deliverer and furnished to the sender, if to Employee, at the last address he
has filed, in writing, with the Company, or if to the Company, to its Corporate
Secretary at its principal executive offices.     6.08   NON-ALIENATION.
Employee shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any amounts provided under the Agreement, and no payments
or benefits due hereunder shall be assignable in anticipation of payment either
by voluntary or involuntary acts or by operation of law. So long as Employee
lives, no person, other than the Parties hereto, shall have any rights under or
interest in the Agreement or the subject matter hereof. Upon the death of
Employee, his beneficiary designated under Section 6.10 or, if none, his
executors, administrators, devisees and heirs, in that order, shall have the
right to enforce the provisions hereof, to the extent applicable.     6.09  
ENTIRE AGREEMENT; AMENDMENT. This Agreement constitutes the entire agreement of
the Parties with respect of the subject matter hereof. The Prior Agreement is
hereby superseded and revoked by execution of the Agreement. No provision of the
Agreement may be amended, waived, or discharged except by the mutual written
agreement of the Parties. The consent of any other person(s) to any such
amendment, waiver or discharge shall not be required.

-24-



--------------------------------------------------------------------------------



 



  6.10   SUCCESSORS AND ASSIGNS. The Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, by operation of law
or otherwise, including, without limitation, any corporation or other entity or
persons which shall succeed (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company will require any successor, by agreement
in form and substance satisfactory to Employee, expressly to assume and agree to
perform the Agreement. Except as otherwise provided herein, the Agreement shall
be binding upon and inure to the benefit of Employee and his legal
representatives, heirs and assigns; provided, however, that in the event of
Employee’s death prior to payment or distribution of all amounts, distributions
and benefits due him hereunder, if any, each such unpaid amount and distribution
shall be paid in accordance with the Agreement to the person or persons
designated by Employee to the Company to receive such payment or distribution
and if Employee has made no applicable designation, to his estate. If the
Company should split, divide or otherwise become more than one entity, all
liability and obligations of the Company shall be the joint and several
liability and obligation of the parties.     6.11   GOVERNING LAW. Except to the
extent required to be governed by the laws of the State of Delaware because the
Company is incorporated under the laws of said State, the validity,
interpretation and enforcement of the Agreement shall be governed by the laws of
the State of Texas.     6.12   VENUE. To the extent permitted by applicable
state or federal law, venue for all proceedings hereunder will be in the U.S.
District Court for the Southern District of Texas, Houston Division.     6.13  
HEADINGS. The headings in the Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of the
Agreement.     6.14   SEVERABILITY. If any provision or portion of the Agreement
is determined to be invalid or unenforceable for any reason, the remaining
provisions of the Agreement shall be unaffected thereby and shall remain in full
force and effect.     6.15   PARTIAL INVALIDITY. If any part, portion or section
of the Agreement is determined to be invalid or unenforceable for any reason,
the remaining provisions of the Agreement shall be unaffected thereby, shall
remain in full force and effect and shall be binding upon the parties hereto,
and the Agreement will be construed to give meaning to the remaining provisions
of the Agreement in accordance with the intent of the Agreement.     6.16  
COUNTERPARTS. The Agreement may be executed in one or more counterparts, each of
which shall be deemed to be original, but all of which together constitute one
and the same instrument.     6.17   NO WAIVER. Employee’s or the Company’s
failure to insist upon strict compliance with any provision of the Agreement or
the failure to assert any right Employee or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of the Agreement.

-25-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Employee has hereunto set his hand and, pursuant
to the authorization from its Board and the Compensation Committee of such
Board, the Company has caused these presents to be executed in its name and on
its behalf.
          EXECUTED in multiple originals and/or counterparts as of the date set
forth below.

         
 
      /s/ Louis A. Raspino
 
       
 
      Louis A. Raspino
 
       
 
      Date:           12/31          , 2008
 
        ATTEST:   PRIDE INTERNATIONAL, INC.
 
       
/s/ Brady Long
  By:   /s/ W. Gregory Looser
 
       
Brady Long
      W. Gregory Looser
Chief Compliance Officer and Deputy General Counsel
      Senior Vice President — Legal, Information

      Strategy and General Counsel
 
            Date: December 31, 2008

-26-



--------------------------------------------------------------------------------



 



EXHIBIT A
Waiver And Release
          Pursuant to the terms of my Employment Agreement with Pride
International, Inc. effective December 31, 2008, and in exchange for the payment
of $___which is the cash amount payable pursuant to [Section ___] of the
Agreement and benefits as provided in [Section ___] of the Agreement, as
applicable (the “Separation Benefits”), I hereby waive all claims against and
release (i) Pride International, Inc. and its directors, officers, employees,
agents, insurers, predecessors, successors and assigns (collectively referred to
as the “Company”), (ii) all of the affiliates (including all parent companies
and all wholly or partially owned subsidiaries) of the Company and their
directors, officers, employees, agents, insurers, predecessors, successors and
assigns (collectively referred to as the “Affiliates”), and (iii) the Company’s
and its Affiliates’ employee benefit plans and the fiduciaries and agents of
said plans (collectively referred to as the “Benefit Plans”) from any and all
claims, demands, actions, liabilities and damages arising out of or relating in
any way to my employment with or separation from employment with the Company and
its Affiliates other than amounts due pursuant to [Section ___] of the
Agreement, rights under [Section ___] of the Agreement and rights and benefits I
am entitled to under the Benefit Plans. (The Company, its Affiliates and the
Benefit Plans are sometimes hereinafter collectively referred to as the
“Released Parties.”)
          I understand that signing this Waiver and Release is an important
legal act. I acknowledge that I have been advised in writing to consult an
attorney before signing this Waiver and Release. I understand that, in order to
be eligible for the Separation Benefits, I must sign (and return to the Company)
this Waiver and Release before I will receive the Separation Benefits. I
acknowledge that I have been given at least [___] days to consider whether to
accept the Separation Benefits and whether to execute this Waiver and Release.
          In exchange for the payment to me of the Separation Benefits, (1) I
agree not to sue in any local, state and/or federal court regarding or relating
in any way to my employment with or separation from employment with the Company
and its Affiliates, and (2) I knowingly and voluntarily waive all claims and
release the Released Parties from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to my employment with or separation from employment with the Company
and its Affiliates, except to the extent that my rights are vested under the
terms of any employee benefit plans sponsored by the Company and its Affiliates
and except with respect to such rights or claims as may arise after the date
this Waiver and Release is executed. This Waiver and Release includes, but is
not limited to, claims and causes of action under: Title VII of the Civil Rights
Act of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Workers Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Texas Labor Code §21.001 et. seq.; the Texas Labor Code; claims in connection
with workers’ compensation, retaliation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in this Waiver and Release has
been made to me in executing this Waiver and Release, and that I am relying on
my own judgment in executing this Waiver and Release, and that I am not relying
on any statement or representation of the Company or its Affiliates or any of
their agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me. I acknowledge and agree that the Company will withhold
minimum amount of any taxes required by federal or state law from the Separation
Benefits otherwise payable to me.





--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, I do not release and expressly retain
(a) all rights to indemnity, contribution, and a defense, and directors and
officers and other liability coverage that I may have under any statute, the
bylaws of the Company or by other agreement; and (b) the right to any, unpaid
reasonable business expenses and any accrued benefits payable under any Company
welfare plan or tax-qualified plan or other Benefit Plans. For the avoidance of
doubt, the term “Benefit Plans” includes the Company’s Supplemental Executive
Retirement Plan and any outstanding stock option awards under an equity
incentive plan.
          I acknowledge that payment of the Separation Benefits is not an
admission by any one or more of the Released Parties that they engaged in any
wrongful or unlawful act or that they violated any federal or state law or
regulation. I acknowledge that neither the Company nor its Affiliates have
promised me continued employment or represented to me that I will be rehired in
the future. I acknowledge that my employer and I contemplate an unequivocal,
complete and final dissolution of my employment relationship. I acknowledge that
this Waiver and Release does not create any right on my part to be rehired by
the Company or its Affiliates, and I hereby waive any right to future employment
by the Company or its Affiliates.
          I understand that for a period of 7 calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh day by [Name and/or Title], [address], facsimile number:
                    , in which case the Waiver and Release will not become
effective. If I timely revoke my acceptance of this Waiver and Release, the
Company shall have no obligation to provide the Separation Benefits to me. I
understand that failure to revoke my acceptance of the offer within 7 calendar
days from the date I sign this Waiver and Release will result in this Waiver and
Release being permanent and irrevocable.
          Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release sets forth the entire understanding and agreement
between me and the Company and its Affiliates concerning the subject matter of
this Waiver and Release and supersede any prior or contemporaneous oral and/or
written agreements or representations, if any, between me and the Company or its
Affiliates.

-2-



--------------------------------------------------------------------------------



 



          I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or its Affiliates which
occur after the date of the execution of this Waiver and Release.

       
 
   
Employee’s Printed Name
  Company’s Representative
 
     
 
   
Employee’s Signature
  Company’s Execution Date
 
     
 
   
Employee’s Signature Date
   

-3-